In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Queens County (LeVine, J.), dated November 1, 1996, which, inter alia, granted the wife’s motion to discontinue the action.
Ordered that, the order is affirmed, with costs.
It was not an improvident exercise of the Supreme Court’s discretion to grant the wife’s motion to discontinue the divorce action (see, Zuckerman v Zuckerman, 105 AD2d 782).
The husband’s remaining contentions are either unpreserved for appellate review or without merit.
Mangano, P. J., Bracken, Copertino and Santucci, JJ., concur.